Citation Nr: 0945665	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral foot 
pain.  The Veteran perfected an appeal as to that issue.  

A claim for entitlement to service connection for bilateral 
hearing loss was also denied in September 2008; notification 
of that decision was mailed to the Veteran on September 12, 
2008.  In a November 2009 written brief presentation, the 
Veteran's representative included argument regarding 
bilateral hearing loss.  As this statement would not be 
timely as a notice of disagreement with the September 2008 RO 
decision (see 38 C.F.R. § 20.302(a) (2009)), the Board has 
interpreted this statement as a new claim for service 
connection.  As such, a claim to reopen a previously denied 
claim for service connection for bilateral hearing loss is 
referred to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

 VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and 
opinion is necessary to resolve the claim for service 
connection. 

Initially, the Board notes that the Veteran's service 
treatment records could not be obtained and were likely 
destroyed in an accidental fire.  A single morning report 
from 1943 was obtained and indicated that the Veteran was on 
sick call the day of the report.  

The Veteran asserts that he has current disability of the 
feet as a result of his service during World War II.  
Specifically, the Veteran reports that while transporting 
supplies during the battle of Monte Casino he had no time for 
personal care.  He did not change his clothing or remove his 
boots for nearly a week and when he did remove his boots his 
feet were painfully swollen.  According to the Veteran, the 
pain subsided but never completely abated.  In November 2008, 
the Veteran's representative stated that the Veteran reported 
that he lost some of his toe nails after his feet swelled and 
the toenails did not grow back properly.  

Podiatry notes from VA indicate that the Veteran is seen for 
diabetic foot care.  He has thick nails trimmed by VA.  The 
past medical history portion of a September 2007 treatment 
record lists dermatophytosis of the nails.  An August 2008 VA 
podiatry note includes an assessment of onychomycosis X 10.  

The Veteran's statements regarding his experiences in service 
and pain in his feet since service, taken together with the 
current medical records indicating dermatophytosis and 
onychomycosis, suggest that Veteran may have current foot 
disability related to service.  However, the record includes 
no medical opinion addressing the medical relationship, if 
any, between any current foot disability, and service.  Under 
these circumstances, the Board finds that a medical opinion-
based on full consideration of the Veteran's documented 
medical history and assertions, and supported by clearly-
stated rationale-is necessary in resolving the claim for 
service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Hence, the AMC/RO should arrange for the Veteran to undergo 
VA examination and obtain an opinion regarding the etiology 
of any currently diagnosed foot disability(ies).  Specific 
instructions to the examiner are detailed below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current foot 
disability(ies).  The entire claims file 
must be made available to the examiner, 
and the report of examination should 
include discussion of the Veteran's 
documented medical history and assertions.  
The examiner is asked to obtain an 
accurate history from the Veteran.  After 
examination, the examiner is asked to 
clearly identify all current disabilities 
of the feet.  Then, with respect to each 
such diagnosed disability, the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the disability had its onset in or is 
medically related to service.  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

2.  Thereafter, the AMC/RO should 
readjudicate the issue of entitlement to 
service connection for a bilateral foot 
disability.  If any benefit sought is not 
granted, a supplemental statement of the 
case should be issued and the Veteran and 
his representative should be allowed an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



